       Case 2:21-cv-00186-SRB Document 39 Filed 04/06/21 Page 1 of 5




 1    BRIAN M. BOYNTON
      ACTING ASSISTANT ATTORNEY GENERAL
 2
 3    BRIGHAM J. BOWEN
      ASSISTANT BRANCH DIRECTOR
 4
      Brian C. Rosen-Shaud (ME Bar No. 006018)
 5
      Adam Kirschner (IL Bar No. 6286601)
 6    Michael F. Knapp (CA Bar No. 314104)
      Kuntal Cholera (DC Bar No. 1031523)
 7    U.S. Department of Justice
 8    Civil Division, Federal Programs Branch
      1100 L Street, NW
 9    Washington, D.C. 20530
10    (202) 305-7667 (telephone)
      (202) 616-8470 (facsimile)
11    Email: Brian.C.Rosen-Shaud@usdoj.gov
             Adam.Kirschner@usdoj.gov
12
             Michael.F.Knapp@usdoj.gov
13           Kuntal.Cholera@usdoj.gov
14           Counsel for Federal Defendants
15
                              UNITED STATES DISTRICT COURT
16                                DISTRICT OF ARIZONA
17
     Puente Human Rights Movement, et al.,        CV21-446-PHX-JJT
18          Plaintiffs,
                                                  FEDERAL DEFENDANTS’
19          v.                                    MEMORANDUM IN SUPPORT OF
20                                                PLAINTIFFS’ MOTION TO
                                                  TRANSFER
21   Mark Brnovich, in his official capacity as
     Attorney General of Arizona, et al.,
22
              Defendants.
23
24
25
26
27
28
         Case 2:21-cv-00186-SRB Document 39 Filed 04/06/21 Page 2 of 5




 1           The Federal Defendants, Alejandro Mayorkas, in his official capacity as Secretary of
 2   Homeland Security; David Pekoske, in his official capacity as Senior Official Performing the
 3   Duties of Deputy Secretary of Homeland Security; Tracy Renaud, in her official capacity as
 4   Senior Official Performing the Duties of the Director of U.S. Citizenship and Immigration
 5   Services; Tae D. Johnson, in his official capacity as Acting Director for U.S. Immigration and
 6   Customs Enforcement; Troy Miller, in his official capacity as Senior Official Performing the
 7   Duties of the Commissioner of U.S. Customs and Border Protection; United States
 8   Department of Homeland Security; United States Citizenship and Immigration Services;
 9   United States Immigration and Customs Enforcement; and United States Customs and Border
10   Protection, respectfully submit this memorandum in support of Plaintiffs’ motion pursuant to
11   Local Rule (“LRCiv”) 42.1(a) to transfer this action to District Judge Susan R. Bolton.
12                                        BACKGROUND
13           In Arizona v. DHS, No. CV21-186-SRB (D. Ariz.), Arizona and Montana have alleged
14   that DHS’s exercise of its long-recognized enforcement discretion by pausing certain removals
15   for 100 days was unlawful because, inter alia, DHS breached a purported commitment under
16   “SAFE Agreements” to consult with the States before enacting various immigration policies.
17   Arizona Am. Compl. (ECF No. 12). For the SAFE Agreement with Arizona, Kenneth
18   Cuccinelli, then the Senior Official Performing the Duties of Deputy Secretary of Homeland
19   Security, signed the document, ostensibly on behalf of Federal Defendants, and Arizona
20   Attorney General Mark Brnovich signed on behalf of the Arizona Attorney General’s Office
21   and the Arizona Department of Law. 1 Arizona Ex. C (ECF No. 12-1)
22           Arizona and Montana (the States) filed their Complaint on February 3, 2021, and have
23   since filed an Amended Complaint and motion for a preliminary injunction on March 8, 2021.
24   Arizona Am. Compl. (ECF No. 12); Arizona PI Mot. (ECF No. 17). Their motion for
25   preliminary injunction relies, in part, on their argument that DHS violated the Arizona SAFE
26   Agreement. Arizona PI Mot. at 14. In opposing the States’ motion, Federal Defendants argued
27
28   1DHS also purportedly entered similar agreements with Montana and numerous other states
     and localities.


                                                   1
          Case 2:21-cv-00186-SRB Document 39 Filed 04/06/21 Page 3 of 5




 1   that the SAFE Agreement is void and unenforceable, and that Cuccinelli lacked the authority
 2   to enter into the agreement. Arizona Defs.’ Opp’n at 20-22 (ECF No. 26). The States’ suit is
 3   currently pending before Judge Bolton and oral argument is scheduled for April 8, 2021.
 4            Plaintiffs in the instant action—Puente Human Rights v. Brnovich, No. CV21-446-JJT (D.
 5   Ariz.)—are three non-profits that allege that Arizona’s SAFE Agreement violates various
 6   statutory and constitutional provisions. Puente Human Rights Compl. (ECF No. 1). Plaintiffs
 7   also allege that Cuccinelli lacked the authority to enter into the SAFE Agreement. Plaintiffs
 8   repeatedly cite Arizona v. DHS as evidence of the harm they believe the SAFE Agreement is
 9   causing the organizations and their clients. E.g., Puente Compl. ¶¶ 3, 8, 18, 80-81. Plaintiffs filed
10   their Complaint on March 16, 2021; there are no pending motions other than the motion to
11   transfer, and the case was assigned to Judge Tuchi on March 31, 2021.
12                                             ARGUMENT
13
     I.       Plaintiffs Have Satisfied the Factors in Local Rule 42.1(a) for Transfer.
14
              As relevant to Plaintiffs’ motion, Local Rule 42.1(a) provides that a party may move to
15
     transfer two or more different cases to a single judge when the party believes that the cases
16
     (1) “arise from substantially the same transaction or event;” (2) “involve substantially the same
17
     parties or property;” (3) “call for determination of substantially the same questions of law;” or
18
     (4) “for any other reason would entail substantial duplication of labor if heard by different
19
     Judges.” LRCiv 42.1(a). When considering a motion under Local Rule 42.1(a), “[a] principal
20
     factor is whether party economy or judicial economy is substantially served by transfer to
21
     another judge.” City of Phoenix v. First State Ins. Co., No. CV-15-00511-PHX-NVW, 2016 WL
22
     4591906, at *20 (D. Ariz. Sept. 2, 2016), aff’d, No. 16-16767, 2018 WL 1616011 (9th Cir. Apr.
23
     4, 2018).
24
              Because plaintiffs have demonstrated that all of the factors set forth in Local Rule
25
     42.1(a) support transfer here, the Court should grant Plaintiffs’ motion. Most significantly,
26
     both Arizona and Puente Human Rights call for the Court to determine substantially the same
27
     question of law: whether the SAFE Agreement is invalid and unenforceable. One of Federal
28
     Defendants’ arguments in Arizona is that the SAFE Agreement was entered without valid



                                                      2
       Case 2:21-cv-00186-SRB Document 39 Filed 04/06/21 Page 4 of 5




 1   authority. Arizona Defs.’ Opp’n at 20. The Puente Plaintiffs relatedly argue that the SAFE
 2   Agreement is void because Cuccinelli lacked the authority to bind Federal Defendants. Puente
 3   Compl. ¶¶ 114-138. In addition, Federal Defendants have argued in Arizona that the SAFE
 4   Agreement is void because it purports to contract away and subdelagate to the States the
 5   federal government’s sovereign power to regulate immigration. See Arizona Defs.’ Opp’n at
 6   21-22. The Puente Plaintiffs make the related argument that the SAFE Agreement violates the
 7   Supremacy Clause by interfering with the federal immigration power. Puente Compl. ¶¶ 139-
 8   52; see also id. ¶¶ 153-162 (alleging the SAFE Agreement “deprives [certain] persons of their
 9   right to a uniform system of laws, regulations and policies determined by the federal
10   government,” ¶ 160). Moreover, the Federal Defendants are parties to both cases, as is
11   Arizona or its Attorney General.
12          Transferring this action, Puente Human Rights, to Judge Bolton would substantially serve
13   both judicial economy and party economy. First, transfer would eliminate the prospect of two
14   district judges issuing conflicting rulings about Federal Defendants’ obligations under the
15   SAFE Agreements. In both Arizona and Puente Human Rights, the Court with jurisdiction may
16   find it necessary to decide whether the Arizona SAFE Agreement is valid. Were the Court to
17   invalidate the SAFE Agreement in Puente Human Rights, that would in effect erase Arizona’s
18   claim that is based on its SAFE Agreement in Arizona. Second, these issues were pending before
19   Judge Bolton prior to the filing of this case. The Arizona motion for a preliminary injunction
20   has been pending before Judge Bolton since March 8, 2021, and that Court scheduled oral
21   argument for this week. By contrast, Puente was assigned to Judge Tuchi only last week.
22          Defendant Brnovich will not be prejudiced by a transfer. Both cases name all Federal
23   Defendants and either the State of Arizona or its Attorney General. The validity of the SAFE
24   Agreement is an issue that has been raised in both suits. If anything, party economy would be
25   substantially served by streamlining proceedings by transferring this action to Judge Bolton.
26                                         CONCLUSION
27          For these reasons, the Court should grant the motion to transfer.
28



                                                   3
      Case 2:21-cv-00186-SRB Document 39 Filed 04/06/21 Page 5 of 5




 1   RESPECTFULLY SUBMITTED this 6th day of April, 2021.
 2
 3                                      BRIAN M. BOYNTON
                                        Acting Assistant Attorney General
 4
 5                                      BRIGHAM J. BOWEN
                                        Assistant Branch Director
 6                                      Federal Programs Branch
 7
                                        /s/ Brian C. Rosen-Shaud
 8                                      BRIAN C. ROSEN-SHAUD
                                        ME Bar No. 006018
 9
                                        Trial Attorney
10                                      ADAM KIRSCHNER
                                        IL Bar No. 6286601
11                                      Senior Trial Counsel
12                                      MICHAEL F. KNAPP
                                        CA Bar No. 314104
13                                      KUNTAL CHOLERA
14                                      DC Bar No. 1031523
                                        Trial Attorneys
15                                      U.S. Department of Justice
                                        Civil Division, Federal Programs Branch
16
                                        1100 L Street, NW
17                                      Washington, D.C. 20530
                                        (202) 305-7667 (telephone)
18                                      (202) 616-8470 (facsimile)
19                                      Email: Michael.F.Knapp@usdoj.gov
                                               Adam.Kirschner@usdoj.gov
20                                             Brian.C.Rosen-Shaud@usdoj.gov
21                                             Kuntal.Cholera@usdoj.gov

22                                      Counsel for Federal Defendants
23
24
25
26
27
28



                                           4
